The presentment charges the respondent, who is a member of the bar, with unprofessional conduct, warranting his disbarment, in that he
(1) Wilfully deceived the court in the trial of the case ofMcDurfees v. Buck at the September, 1933, term of Windham county court,
(2) Violated professional confidence, and
(3) Represented conflicting interests.
A commission consisting of three members of the bar of high standing heard the testimony and have made their report of the facts. *Page 277 
The commission finds in effect that the defense at the McDurfees' trial was unskillfully handled by respondent and that he was extremely careless in introducing evidence and testifying himself without exhausting the means within his control to inform himself as to the true facts. The commission finds, however, that the respondent had no intent to deceive.
The report of the commission exonerates the respondent from the charges of violating professional confidence and of representing conflicting interests.
It appears, however, from such report that the respondent, while actively participating in the trial of the McDurfees' case, became a witness for his clients and testified to material and disputed matters. Such conduct was contrary to the spirit of canon 19 of the code of ethics of the Vermont Bar Association and to both letter and spirit of canon 19 of the canons of professional ethics of the American Bar Association, as interpreted by opinion No. 50 rendered Dec. 14, 1931, by the committee on professional ethics and grievances. This conduct as well as his carelessness above referred to warrants censure and reprimand by the Court and the respondent is hereby so reprimanded therefor.
Presentment dismissed with reprimand.